 610DECISIONS OF NATIONAL LABOR RELATIONS BOARDEastman Interiors, Inc. d/b/a Eastman West andLocal Freight Drivers, International Brother-hood of Teamsters, Chauffeurs, Warehousemenand Helpers of America, Local 208, Petitioner.Case 21-RC-1733914 December 1984DECISION ON REVIEW, ORDER, ANDDIRECTION OF ELECTIONBY CHAIRMAN DOTSON AND MEMBERSZIMMERMAN AND DENNISOn 25 January 1984- the Regional Director forRegion 21 of the National Labor Relations. Boardissued a Decision and Direction of Election in theabove-entitled proceeding in which he found ap-propriate a unit consisting of all full-time and regu-lar part-time maintenance employees, truck drivers,helpers, dispatcher, customer service representative(CSR), and warehouse employees, including pick-ers, shippers, and receivers, employed by the Em-ployer at its facilities located at 7545 TelegraphRoad, Montebello, California, and at 19840 Hamil-ton, Torrance, California; excluding all other em-ployees, office clerical employees,' salespersons,cashiers, guards, professional employees, and super-visors as defined in the Act.2 In so finding, the Re-gional Director rejected the Petitioner's contentionthat the unit as petitioned for, limited to warehouseemployees at Montebello, excluding the CSR anddispatcher, was an appropriate unit for bargaining.The Regional Director also rejected the Employ-er's contention that the appropriate unit must en-compass all employees at all 9 of the Employer'sfacilities, approximately 67 to 70 employees.3Thereafter, in accordance with Section 102.67 ofthe Board's Rules and Regulations, the Employerfiled a timely request for review in which it con-tended, inter alia, that in not finding an overall unitappropriate the Regional Director made erroneousfindings of fact and departed from official Boardprecedent.By mailgram dated 23 February 1984 the requestfor review was granted. Pursuant to the Board'sRules and Regulations, the election was held on 23February 1984 in the unit found appropriate by theAt the hearing, the parties agreed that any unit found appropnateshould exclude the Employer's office personnel who work at the corpo-rate headquarters at Montebello2 There are approximately 36 employees in the unit found appropriateby the Regional Director3 The Regional Director also rejected the Employer's alternative con-tentions that (1) all employees in the Employer's combined warehouse!-showroom operations in Montebello and Torrance compnse an appropn-ate unit, (2) the salespersons employed in Montebello should be,includedin the petitioned-for unit, or (3) at the very least, the unit also should,include all employees who perform general warehousing duties in Tor-ranceRegiOnal Director and the ballots were impoundedpending the Board's decision on review.The National Labor Relations Board has delegat-ed its authority in this proceeding to a three-member panel. -The Board has considered the entire record inthis case with respect to the issue under review andfor the reasons stated below finds that only anoverall multifacility Unit is appropriate.The Employer is engaged in the warehousingand retail sale of furniture. Its operation consists oftwo warehouse/showrooms (Montebello and Tor-rance) and seven retail outlets (Thousand Oaks,Lakewood, Sherman Oaks, Buena Park, WestCovina, Culver City, and Arcadia) situated in shop-ping malls, all within southern California. Each ofthe retail outlets maintains a stockroom whichholds merchandise not yet displayed and extrastock. These stockrooms vary in size between 200and 1500 square feet. Except for the facility inThousand Oaks, all of the locations are within aradius of approximately 20 miles. Corporate head-quarters are located adjacent to the warehouse/-showroom facility at Montebello. A. Mizrahi is thecorporate president of the Employer. Below Miz-rahi in the corporate structure are D. Leyner, thecorporate comptroller; B. Sparks, the warehouseoperations manager; and P. Linder, the vice presi-dent and general manager. Mizrahi, Leyner, andLinder are located at Montebello corporate head-quarters. Company policies, personnel decisions,advertising, pin-chasing, and payroll are handledcentrally at Montebello corporate headquarters. Inaddition, all merchandise from vendors is receivedat the Montebello facility and thereafter distributedto the Employer's other locations.There are approximately 34 warehouse employ-ees in the petitioned-for unit at the Montebello fa-cility. The 8-10 warehouse employees who workthe day shift receive and store merchandise fromvendors, deliver the merchandise to customers atthe Employer's "will-call" dock,- maintain thewarehouse, and assist the salespeople in rearrangingand setting up new displays of furniture in theshowroom. The eight employees on the night shiftare responsible for picking the orders, organizingthem according to destination, and loading thegoods on trucks for delivery the following day.Deliveries to customers, the Torrance facility,and the Employer's stores are handled by the Em-ployer's seven truckdrivers, each of whom ispaired with one of seven helpers. All deliveryteams work out of the Montebello facility. At thebeginning of each workday, each team picks up itsdelivery schedule and invoices from the dispatcherand spends the rest of the day making deliveries.273 NLRB No. 87 EASTMAN WEST'611After the drivers -leave,' -the dispatcher takes callsfrom customers and on occasion contacts the driv-ers regarding problems with deliveries or delivery'instructions. The dispatcher also keeps in contact,with the Employer's various retail outlets and re-ceives their orders for delivery of merchandise.The CSR takes' calls from customers who havecomplaints regarding merchandise purchased at anyof the Employer's facilities, as well as about deliv-eries. The CSR-is situated in the warehouse and isin constant contact with the warehouse employees.On occasion the CSR Will- have warehouse em-ployees assist her when she is tagging items (e.g.,"hold" tags, delivery instruction tags, etc.); Finally,the CSR schedules the •repair truck," which theEmployer operates, for 'the 'purpose of performingminor repairs on furniture sold to customers.The Employer also employs three to four sales-people at its Montebello facility. These individualsare responsible for making sales to customers andkeeping the showroom in order.4 When the will-call dock is closed,- the salespeople will load the"merchandise into the customer's car. This occurson a daily basis. In addition, the salespeople fre-quently assist warehouse employees in loading fur- †niture onto customers' cars from the will-call dock.The Employer's work force at the Torrance fa-cility-consists of one full-tithe warehouse employee,one' regular part-time warehouse employee, andthree to four salespeople. Virtually all of this loca-tion's business is will-call. However, except for Sat-urdays, there is only one' warehouse employeeworking in the warehouse. As a result, the salesemployees frequently handle the warehousingaspect of will-call, i.e., pulling -merchandise andloading it onto the customers' vehicles. In addition,the salespeople regularly assist in keeping the ware-house in order- and with moving 'and rearrangingfurniture.6 The Torrance.employees (sales and non-sales) have at least weekly contact with the Em-'ployer's drivers and helpers from Montebello.Every' week a 45-foot trailer is loaded at Monte-,bello and then driven 'to Torrance. Drivers andhelpers, of on occasion warehouse employees fromMontebello, will go to Torrance and-assist the Tor-rance sales and warehouse employees in unloadingand checking the merchandise received from Mon-tebello.- In addition to handling the weekly trans-fers from Montebello, driver/helper teams trans-port merchandise' from Torrance to MontebelloFlores, the maintenance employee for Montebello headquarters andwarehouse, on occasion will assist in showroom maintenance He is theonly employee employed by the Employer whose primary duty is main-tenance5 At the heanng, Sparks testified that, when he worked in Torrancesales, he spent i-2 ,days a week in the warehousewhen there is- a depletion of inventory at Monte-,.bello.'Each' of the seven -fetail 'stores has three to foursalespeople. In ad'dition, three or four 'of the storesemploy 'part-time cashiers.6 As there are no ware-,house employees:at'any of these stores, the sales-people perform all necessary warehousing duties:Thus, in addition to makink' iales -and maintainingthe stores, the sales employees are responsible forhandling all 'aspects- of will-call and for -receivingand inspecting all items shipped from Montebello.As a result of their receiving duties, salespeoplehave regular, weekly contact with the Employer's'drivers and helpers, who.spend from' 2 to' 4 hourseach 'week at each store while unloading and ar-ranging merchandise. The salespeople help withthis work about half of the time.' -Iri addition t‡ per-forming their regular- duties, the' cashiers receivecommissions for selling accessories ,to the c'ustom-'ers. The cashiers have regular contact with thedrivers but, due to -working only 'part-time, on aless frequent basis than the sales employees. Whenthe cashiers are not working, and in stores not em-ploying Cashiers, the' sales employees perform thecashiering duties..…†The transfer of employees among the nine facili-ties often, is dictated by the demands of the Em-ployer's business. -When a facility is planning amajor move or a new 'store is Opened, employeesfrom throughout the Emplo'yer's organization aretransferred temporarily to that location to assist. Inaddition, all employees (sales and nonsales) at thefacility in transition participate in the move. Al-though there is no regular rotation' 'schedule, sales-people frequently are' transferred between theshowrooms and retail outlets when large sales aretaking place or when' employees are sick or onleave. Additionally, permanent transfers of sales-people are frequent and have been initiated both bythe employee for personal reasons and' by the Em-ployer for business reasons. The record indicatesthat the average salesperson works at five to sevendifferent stores at different times within any 1-yearperiod.The one full-time warehouse employee at Tor--rance permanently- transferred to that' facility fromthe Montebello warehouse. When he is absent forextended periods such as vacations, a Montebellowarehouse employee is temporarily assigned to theTorrance facility.' -The only permanent 'transfer of an emjiloyeefrom a nonsales position to a sales position, or. viceversa, involved the transfer of a store manager to a6 Three of the locations which 'have cashiers are Torrance, Lakewood,and Culver City 612DECISIONS OF NATIONAL LABOR RELATIONS BOARDhigher managerial position. However, the record .indicates that the Employer intends to use -thewarehouse as a training ground for sales positions.The Employer in fact hired two individuals a,struckdrivers with such a plan in mind. However,the plan did not come to fruition because of prob-lems with insuring, these ,two potential trainees dueto their poor driving records.Regarding supervision of the warehousing oper-ation, Sparks is in charge of the Employer's ware-house facilities at Montebello and Torrance.7 He isresponsible for shipping and receiving, management .of warehouse personnel, and the security of bothwarehouses and the eight trucks operated out ofthe Employer's Montebello facility. .All warehouseemployees, driversi,,and helpers, as well as the CSRand dispatcher, report to Sparks.The Montebello .warehouse employees on theday shift are supervised by R. ,Cortez, who is incharge of receiving operations. J. Moore is solely .responsible for the Employer's night operation,8and all night warehouse employees report to him.Both Cortez and Moore have the authority to.dis-cipline employees. However, with regard to hiring,Sparks interviews and hires the applicants, but willsend them to either Cortez or Moore for, their ap-proval. In addition, the record indicates that Moorehas been allowed to interview applicants and thensend them to Sparks for final, approval beforehiring. Regarding authority, to recommend dis-charge, if Moore should 'decide to discharge some-one he first must consult, Sparks. If, in his opinion,there are no extenuating. circumstances, Sparks willaccept the recommendation. As of the time of thehearing, Moore had not discharged or effectivelyrecommended the discharge of any night ware-house employee. Moore also evaluates employeesand has effectively recommended wage increasesfor at least two employees on his shift. Torrancewarehouse ,employees are supervised on a day-to-day basis by Store Manager M. Fisher. However,all issues concerning wage increases, disciplinaryproblems, transfers, etc., are Sparks' responsibility.The Employer's sales operation is directed by itsgeneral manager, Linder. Each of the retail outletshas a store manager who is directly responsible toLinder.8 Each store manager determines the sched-ules for his sales employees and has the authorityto grant time off. Regarding hiring, the generalmanager interviews the' prospective 'sales employ-ees, and if he likes them will "bounce them off the7 Sparks goes to the, Torrance facility three to four times a month8 The parties stipulated that Cortez and Moore are statutory supervi-sors9 At Montebello, sales personnel report to the facility sales manager,H Martinindividual store manager.'; Finally, a store managercan request that a sales employee no longer workin his store, but has no authority to terminate sales-.people.All warehouse employees (pickers, shipping, re-ceiving, and maintenance), the CSR, and the cash-iers are paid on an hourly basis. The CSR- is paidapproximately $8 per hour plus overtime. The dis-patcher is paid a salary and earns no overtime. :TheEmployer's drivers, helpers, and salespeople arepaid on a salary-plus-commission basis. Drivers andhelpers earn a base hourly rate of $4.25 to $7.50per hour. With commissions they can increase theirearnings up to approximately .$9.50 per hour. Thesalespeople generally receive a base salary of $1000per month. All employees receive the same fringebenefits.AnalysisThe Employer contends that a separate unit ofMontebello warehouse employees is inappropriatedue to: (a) the high degree of functional integrationbetween . the sales and warehouse/shipping oper-ation; (b) the centralization of administrative mat-ters; (c) the significant amount of interactionamong all of the• Employer's employees; and (d)the fact that all employees ,perform similar. jobduties. We find merit in the Employer's contention.In concluding that a unit limited to Montebelloand Torrance warehouse employees is appropriate,the Regional Director relied on his findings that:(a) the salespeople are under a separate line of su-pervision; (b) there have been no instances of tem-porary or permanent transfer between selling andnonselling positions;10 (c) contact between sellingand nonselling employee on the day shift, althoughfrequent, is solely. in the performance of their func-tions; .(d) there are separate lines of progression forthe sales staff and nonselling staff; and (e) sales per-sonnel generally :are compensated at a higher levelthan nonsales employees.. Contrary to the. Regional Director, we find thatthe highly interdependent nature of the Employer'soperational structure compels the conclusion that aseparate warehouse unit is inappropriate, whether itconsists of the Montebello warehouse employeesalone or the Montebello and Torrance warehouse, employees, and that only a wall-to-wall multifaci-lity unit is appropriate. Explication of this findinginvolves_ a' four-step analysis which begins with thepetitioned-for unit of Montebello warehouse em-ployees. A unit limited to this group of employeesis inappropriate as it fails to include the two re-I† This does not include instances where salespersons have been pro-moted to supervisory positions , EASTMAN WEST613maining warehouse employees in the Employer'soperation. These two employees, who work at theTorrance facility, share a strong community of in-terest with the Montebello warehouse employees.The Montebello and Torrance warehouse employ-ees perform similar functions,, share common super-vision, earn similar wages, and receive the samefringe benefits. Montebello warehouse employeesfrequently assist employees at Torrance with theperformance of warehouse work. In addition, theone full-time Torrance warehouse employee waspermanently transferred to that facility from Mon-tebello and, when this employee is absent for ex-tended periods of time, a Montebello warehouseemployee is temporarily assigned to the Torrancefacility. Based on this strong comniunity of interestwhich exists between the Employer's warehouseemployees, we find, in agreement with the Region-al Director, that a unit limited to warehouse em-ployees at Montebello is inappropriate and that anyappropriate unit must include both the Montebelloand Torrance warehouse employees.Our decision to include the Torrance warehouseemployees mandates the inclusion of the Torrancesales employees in 'the unit found appropriate. Weare compelled to take this action based, on thehighly integrated ,nature of Torrance's sales andwarehousing operations. As noted 'above, the smallnumber of warehouse employees and the highvolume of will-call business at Torrance inevitablyresult in the performance of warehousing functionsby the Torrance sales employees. Sales personnelregularly assist in keeping the warehouse in orderand with moving and rearranging the furniture. Inaddition, the sales employees frequently handle thewarehousing aspect of will-call, i.e., pulling mer-chandise and loading it onto the customers' vehi-cles. This high level of integrated effort by theTorrance warehouse and sales employees makesclear that the disputed classifications should not betreated as two distinct groupings. Therefore, ourdecision to include the Torrance warehouse em-ployees necessitates the inclusion of the facility'ssales employees in the unit.Taking this analysis one step further, we notethat the Employer's average salesperson works atfive to seven different stores at different timeswithin any 1-year period. As a result of this fre-quency of temporary transfers, and our finding thatthe Torrance sales employees must be included inthe unit found appropriate, we deem it necessary toevaluate the possibility of including all of the Em-ployer's sales employees in the unit. In otherwords, we must determine whether an overall mul-tifacility unit is appropriate.When dealing with a multifacility unit, the well-established Board policy is to find a single-facilityunit presumptively appropriate. ',This presumptiononly can be overcome by a showing of functionalintegration so substantial as to negate the separateidentity of the single-facility unit. In making find-ings on this issue, the Board looks to such factorsas central control over daily operations and laborrelations, skills and functions of the employees,general working conditions, bargaining history, em-ployee interchange, and the geographic location ofthe facilities in relation to each other."Here, we find that the presumption favoring asingle-facility unit has been rebutted by the perva-sive centralized control of all labor relations andpersonnel matters, the high degree of functional in-tegration, the frequent temporary and permanenttransfers of sales employees among all nine facili-ties, the similarity, of job responsibilities at theMontebello warehouse/showroom and the other fa-cilities, and the proximity of the facilities. We fur-ther find that these factors establish that a multifa-cility unit including the warehouse/showroom em-ployees and all retail outlet employees is the onlyappropriate unit.Control over the Employer's operations and per-sonnel matters is highly centralized. All purchasingof merchandise, as well as receiving of the itemsfrom vendors, is performed at Montebello. Payrolland advertising for all nine facilities are handled atcorporate headquarters in Montebello. All finalpersonnel decisions regarding the hiring and firingof employees are handled by central management.For example, store managers may be asked whatthey think of an applicant, but the decision to hireis made by Linder, the general manager. Moreover,a store manager may request that a particular em-ployee not work at his store, but he may not firehim.The centralized nature of the Employer's oper-ation compels the interdependence or integration ofthe retail outlets and the Montebello and Torrancefacilities. When a customer chooses a piece of mer-chandise which he wishes to pick up later in theweek, and the particular store does not have it instock, the sales employee fills out a merchandiserequisition form and sends it to the purchasing de-partment at Montebello. If it is stock merchandiseavailable at Montebello the order is entered in thecomputer, which prints out a listing of the mer-chandise to be transferred from the Montebellowarehouse to the various outlets. These listings goto the night crew at Montebello, who pull and loadthe merchandise for delivery to the stores." Napa Columbus Parts Co, 269 NLRB 1052 (1984) 614DECISIONS OF NATIONAL LABOR RELATIONS BOARDAlso supportive of a finding that only a multifa-cility unit is appropriate is the fact, noted above,that the average salesperson works at five to sevenof the Employer's facilities within a 1-year period.Because of this frequency of transfer, it is only log-ical that, because the Torrance sales employees are,to be included in the unit, then all sales employeesat the other facilities also are to be included. More-over, the retail store employees and the warehouseand sales employees at • Torrance have similar jobresponsibilities. All employees do some degree ofwarehousing, and the salespeople working ' at theretail outlets must handle any warehousing respon-sibilities which might arise. The cashiers assist inthe selling process and, similar to the sales employ.ees, receive commissions for accessories they pro-vide for the customers. All employees receive thesame fringe benefits. Finally, all facilities are withina 20-mile radius except for Thousand Oaks. •Based on the above factors, in particular the cen-tralized administration, the high degree of function-al integration, and the interchange of sales emOoy-ees among the Employer's various facilities, wefind that only an overall multilocation unit is ap-,propriate for bargaining.' 212 See generally Napa Columbus Parts Co, supra, Sol's, 272 NLRB 621(1984)As the unit found appropriate is substantiallylarger than the warehouse unit found_ appropriateby the Regional Director,' the election conductedon 23' FebrUary 1984 must be vacated. However, asthe Petitioher has indicated a willingness to pro-ceed to an election in the broader unit found ap-pi-opriate; we shall direct that the election be heldin the following unit which we find to be appropri-ate:13All full-time and regular part-time maintenance'employees, truck drivers, helpers, dispatcher,customer service representative, warehouseemployees, including , pickers, shippers and re-ceivers, salespersons, and cashiers employedby the Employer at all of its facilities; excliid-ing all other, employee's, office clerical employ- -ees, guards, professional employees and super-visors as defined in the' Act.ORDER-The election conducted on 23 February 1984 is-vacated.[Direction of Election omitted from publication.]13 As the unit -found appropnate is larger than thit requested, thetionei is accorded a penod of 10 days in which to submit the requisiteshowing of Interest to support an election In the event the Petitionerdoes not wish to proceed to an election herein, it may withdraw its peti-tion without prejudice by notice to the Regional Director within 7 days •,from the date of this decision